Per Curiam:

The petition states a cause of action. The fact that Benton continued to hold and use the premises after the expiration of his lease, without the consent of the owner, does not prevent a recovery for use and occupation. (Gen. Stat. 1901, sec. 3864; Martin v. Allen, 67 Kan. 768, 74 Pac. 249.)
No prejudicial error was committed in admitting a copy of *873the master’s deed. The defendant in error did not have the original in her possession nor under her control, and, besides, there were introduced in evidence the proceedings of another case, between the same parties, where the existence of the deed was alleged by Benton, and otherwise shown.
We find nothing substantial in the objections to the rulings on instructions, and the testimony appears to be sufficient to support the verdict and judgment.
The judgment is affirmed.